SALCINES, Judge.
Donald R. Edwards d/b/a R & D Trucking and Hauling (Edwards) appeals the final judgment entered in favor of Star-wood/Tampa I, L.P., and Cumberland Casualty & Surety Company. We hold that the trial court erred and reverse and remand for further proceedings.
Edwards brought an action against Star-wood to foreclose a mechanic’s lien for fill dirt delivered to Starwood’s construction site. This court has reviewed the record and concludes that the trial court erred when it refused to accept the delivery tickets as evidence of delivery to the Starwood construction site. The delivery tickets were sufficient evidence to prove that the fill dirt was actually delivered to the construction site. Starwood failed to refute the evidence of delivery.
Accordingly, we reverse the final judgment in favor of Starwood and Cumberland Casualty and order the trial court to enter judgment for Edwards. On remand, the trial court shall determine the sum due to Edwards, with interest. Further, we reverse the award of attorney’s fees and costs to Starwood and Cumberland Casualty and direct the trial court to award attorney’s fees and costs to Edwards.
Reversed and remanded with directions.
BLUE, C.J., and CAMPBELL, MONTEREY, (Senior) Judge, concur.